Citation Nr: 0730214	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  02-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty as a commissioned officer 
in the United States Army from June 1964 to August 1973.  His 
service records reflect that he is a graduate of the United 
States Military Academy at West Point and served in the 
Republic of Vietnam.  His military decorations include the 
Army Commendation Medal and the Bronze Star Medal with Oak 
Leaf Cluster.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2001 and 
January 2002 by the Washington, D.C., Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  In June 2003, the Board 
remanded the case to the RO for additional evidentiary and 
procedural development.  Thereafter, the denials were 
confirmed in an August 2004 rating decision.  The case was 
returned to the Board.  In January 2005, the veteran's claim 
was denied.  The case was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for a Remand, the Court remanded the case in May 2007 
for further development. 

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court are applicable to 
this appeal.  During the pendency of this appeal, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claim is provided.

In a May 2007 joint motion remand, the Court vacated a 
January 2005 Board decision denying the veteran's claim for 
VA compensation for bilateral hearing loss and tinnitus.  In 
June 2007, the case was remanded to the Board for development 
and appellate adjudication in compliance with the joint 
motion.  Thereafter, in September 2007, the appellant 
submitted new evidence in support of his claim, in the form 
of private audiological examination reports dated July - 
August 2007, and an official publication of the Army Hearing 
Program of the US Army Center for Health Promotion and 
Preventative Medicine, which listed the noise level (in 
decibels) generated by equipment (including weapons, 
vehicles, and field electrical generators) commonly used by 
the present-day Army.  In correspondence accompanying the 
evidence, the veteran's attorney requested that the case be 
remanded to the agency of original jurisdiction for 
consideration of the evidence in the first instance, and that 
the appellant be afforded additional time to submit 
supportive private medical evidence from Dr. R.E.F. at 
Carlisle Ear, Nose and Throat.  

In the May 2007 joint motion remand, the Court determined 
that a VA examination was warranted for a nexus opinion 
addressing the veteran's claim for service connection for 
tinnitus that incorporates his pertinent clinical history.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the case should be remanded to the RO for the 
aforementioned development.  Thereafter, to safeguard the 
veteran's right to appellate due process, and to ensure that 
there is no prejudice in the adjudication of his claim, the 
case should be adjudicated by the RO on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The notice is to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for hearing loss 
and tinnitus since August 2007.  These 
records should include, but are not 
limited to those pertaining to his 
treatment at Carlisle Ear, Nose and 
Throat from Dr. R.E.F.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
examination by the appropriate physician 
and an audiologist to determine the 
likelihood that his bilateral hearing 
loss and tinnitus were either incurred 
in, or were the result of acoustic 
trauma from to the types of noise that 
he alleges to have been exposed in 
service.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner(s) for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner(s).  As part of the 
examination process, the examiner is 
requested to obtain a medical history 
from the veteran describing all 
occupational and recreational exposure 
to acoustic trauma prior to, during and 
subsequent to service.   Following the 
examination, the examiner is requested 
to provide an opinion as the following 
questions:

(a.)  Is it as likely as not that 
the onset of the veteran's 
bilateral hearing loss began 
during active duty?

(b.)  Is it as likely as not that 
the audiological pattern of the 
veteran's bilateral hearing loss 
is consistent with hearing loss 
associated with exposure to the 
specific types of acoustic trauma 
that he alleges to have 
encountered during service over 30 
years earlier (i.e., small arms 
fire, outgoing artillery, 
propeller-driven fixed-wing 
aircraft and helicopter engines)?

(c.)  Is it as likely as not that 
the veteran's tinnitus had its 
onset during active duty?

A complete and sustainable rationale is 
requested for the opinions rendered.  If 
the examiner is unable to present an 
opinion without resorting to speculation, 
he should so state in his report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus 
should be readjudicated.  If service 
connection for either or both remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

